OFFICE   OF   THE   ATI’ORNEY     GENERAL   OF   TEXAS

                               AUSTIN




Eonch'ebleC. J. Wilde
County Auditor




                Iffo.Of'. c
                court
                &eke      Salarg          Po~ul.Eltion Salarg
     Nuecea      15..... 8      941.88     g2,661..... 1,231.61
     Kleherg      4 ... ..      251.16     13,344.....   177.X
                                                               1.003



Honorable C. J. Uilde, page 2


    Gameron   16...... 1,004.64      po'......       1,;g.g
    w.l8cy               zig.95
    IiewdJr   2:::::: L       . ‘z   ‘. ‘7ao::::::      9:3Q

              Jg.....   $22,700.00 20~,13’1...i..j2.700.00
 Honor-able C. 3. Wide,   page 3


~ af the paymnt of expenses and salaries of the officiai court
  r8portar in all fudlclal districts having more than one coun-
  ty; providing that this does not apply where the terms of
 ~courtoperate on a oonttiuous t8llmbasis; and declaring an
  W8F@IlGy.



             "s!N. 1. In 8aoh judioial dlstrlot in this
      stat8~in whloh the term8 of bourt do not'operate on
      a oontinuous t8Mba~rlis and in whltibthers ie~more
      thaiione oount~y,.thesalar3.88~  am~expenses or the
      official court reporter shall be'paid by the re8-~
      pective   countierr a@ provided herein. Eaoh of the
      aoitntieswithin suah distriat shall pay that par-
      tion of the exp8nses and ralarle8 OS the offiolal
      court reporter which the populatSon of the county,
      acrcord%ngto th8 last preoeding F8deral~Census, beaz%
      to the total population of the counties comprising
      the judlo%al dlatritit.
           %ec..2.'~ The fact that under the pl'888ilt
                                                     law
      there is a0nSuslon a8 to th8 exaot apportionme& of
      the oSSiol~1 court reporters' salariss and expenses,
      and the Paot that In this respect DBny oases of un-
      due Slnanclal hardship are enoounteT8d by many couh-
      tiea oreate an 8mergenay and an imperative public
      necessity that the conrititutlonalrule requiring
      bills to be read OP three several days in eaoh house
      be suspended, and said rule is hereby suspended, and
      this Adt shall take,effect and b8 in force from 8nd
      af%8I'it5 paSSag8, and it la ao maoted."
           It W3.l be noted that this last enactment (Eouse Bill
 Ho. 750) by th8 Legislature does not expressly reljealArtlole
 2326a, Vernontn Annotated Civil Statutea. However, the two atat-
 utes under ooneid8ratlon her8in are in pari materia and their
 provisions in such respeat aannot be reconciled. In suoh clr-
 cumstances the older statute ~111 be held to be repealed by ti-
 pllcation to the extent of oonf'l~ot. The provlelons of Artlole
 2326a that are not in conf'llotwith Hsuse Bill 80, 750 ~111 re-
 main la eSSect. It is presumed that the Legislature intended to
 repeal all laws and parts of lava olearly inconsistent with Its
iionorable C. J. Wilde, page 4



later act. (See Texas Jurisprudence, Volume 39, page 145, Sec-
tion T(, and authorities olted therein.)

          In vfew of jtIoweBill Ao. 730, supra, it is our opln-
ion that ln eroh judiulal    diatrlot In thla State In whioh the
terms or court do not operate on a oontlnuous term basis in
wbiah:there irrmore than one county, that the salaried and ex-
peasea or the offioi.slaourt reporterr shall be paid by the
reqxiotlv~ oountleti~as follovs:    Eaoh oounty ulthln the Us-
triot~&AU, pay that port&on oi'the expermes and la ler le8     of
ths oifioial oourt reporter whiah the populatton of the ooun-
tp,~aewrd$ng to the last prsoedlug hderal        Census, bears to
the tdtai po*ulatian 0r the 000nti6y    oompriring   the judicial
dietriot.
                                         Youpa very truly
                                    A~@RHEY   (IIPIIECULL
                                                      OF TEXAS